In actions, inter alia, to set aside certain conveyances allegedly made in fraud of creditors, plaintiff appeals from an order of the Supreme Court, Orange County, entered September 14, 1976, which denied its motion for a protective order. Order affirmed, with $50 costs and disbursements. The examination shall proceed at such time and place as shall be fixed in a written notice of not less than 20 days, to be given by respondents, or at such other time and place as the parties may agree. The time within which such notice may be served is extended until 14 days after entry of the order to be made hereon. The relevance of the contested items is a matter to be determined by the Referee previously appointed by the court to supervise the examination. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.